DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 05 June 2020.  In view of this communication, claims 16-30 are now pending in the application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) submitted on 05 June 2020 was/were filed before mailing of the first action on the merits.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
The claims are objected to for the following minor informalities:
Claim 16 recites “the s second heat sink” in line 11.  The term “s” in this limitation should be removed.
Claim 28 recites “for operatively connection to a transmission” in line 2.  The term “connection” in this limitation should be changed to “connecting”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16-18, 20, 22-26, and 28-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fröhlich et al. (DE 10 2017 214 560 A1), hereinafter referred to as “Frohlich”.
Regarding claim 16, Frohlich discloses a heat sink [1] for cooling an electric machine (fig. 1, 10; ¶ 0040, 0045), comprising: 
a first heat sink part [6] shaped as a hollow cylinder, an inner lateral surface of the first heat sink part [6] comprising a groove [26] extending helically with respect to a central axis [L] of the hollow cylinder (fig. 10; ¶ 0034, 0043-0044); 
a second heat sink part [9] shaped as a hollow cylinder, the second heat sink part [9] comprising a radially internal fin [25] (fig. 10; ¶ 0040, 0045); and 

    PNG
    media_image1.png
    486
    709
    media_image1.png
    Greyscale

a third heat sink part [10] in the form of a hollow cylinder, the third heat sink part [10] comprising a connecting section [3/5] configured for accommodating an output shaft [2/4] of the electric machine in a rotationally fixed manner (fig. 1, 10; ¶ 0034-0037 and 0040-0041), 
wherein the second heat sink part [9] is at least partially accommodated in the first heat sink part [6] such that a radially external surface of the second heat sink part [9] rests against the groove [26] in order to seal the groove [26] in a fluid-tight manner and form a helical fluid duct (fig. 10; ¶ 0044), 
wherein the groove [26] comprises an opening [27o/28o] at each of end of the groove [26] configured for exchanging a cooling fluid (28) in the helical fluid duct (fig. 4-5, 10; ¶ 0043-0044), 

wherein the first heat sink part [6] is configured for arrangement on a rotor [7] of the electric machine such that the heat sink [1] is arranged between the rotor [7] and the output shaft [2/4] in a rotationally fixed manner to cool the electric machine and the output shaft [2/4] of the electric machine (fig. 10; ¶ 0003).
Regarding claim 17, Frohlich discloses the heat sink [1] of claim 16, as stated above, wherein the fin [25] is helical, and the fin [25] is configured to generate an air flow through the heat sink [1] during operation of the electric machine (fig. 10; ¶ 0040, 0045).
Regarding claim 18, Frohlich discloses the heat sink [1] of claim 16, as stated above, wherein: 
the second heat sink part [9] and the third heat sink part [10] each comprise a respective bore hole [h1/h2] at axial end sections of the second and third heat sink parts [9/10] (fig. 7; ¶ 0043, 0046; arrows show the coolant flow through element [9]); and 

    PNG
    media_image2.png
    390
    648
    media_image2.png
    Greyscale


Regarding claim 20, Frohlich discloses the heat sink [1] of claim 16, as stated above, wherein the third heat sink part [10] comprises a driving toothing [23] on the connecting section [3/5] for rotationally fixing the third heat sink part [10] to the output shaft [2/4] of the electric machine (fig. 4; ¶ 0040).
Regarding claim 22, Frohlich discloses the heat sink [1] of claim 16, as stated above, wherein: 
the third heat sink part [10] has an inner diameter that is greater than an outer diameter of the output shaft [2/4] of the electric machine (fig. 10; the inner diameter of the central channel is greater than the outer diameter of the channels through either flange); and 
the output shaft [2/4] of the electric machine and the third heat sink part [10] form a gap [14/16] for outflow of the cooling fluid (fig. 12; ¶ 0038-0039).
Regarding claim 23, Frohlich discloses the heat sink [1] of claim 22, as stated above, wherein the gap [14/16] opens into a feed line to a fluid sump [34] (fig. 12; ¶ 0034).
Regarding claim 24, Frohlich discloses the heat sink [1] of claim 22, as stated above, wherein a helical shape of the groove [26] is oriented in a main direction of rotation of the electric machine to exert a suction effect on the cooling fluid towards the gap [14/16] 
Regarding claim 25, Frohlich discloses an electric machine comprising: 
a stator [20] (fig. 12; ¶ 0048); 
a rotor [7] (fig. 10, 12; ¶ 0048); and 
an output shaft [2/4] comprising the heat sink [1] of claim 16, as stated above, wherein the heat sink [1] is rotationally fixed to the rotor [7] and the output shaft [2/4] (fig. 12; ¶ 0048).

    PNG
    media_image3.png
    545
    841
    media_image3.png
    Greyscale

Regarding claim 26, Frohlich discloses the electric machine of claim 25, as stated above, further comprising a transmitter wheel [3/5], the transmitter wheel [3/5] connected to rotate together with the output shaft [2/4], the transmitter wheel [3/5] comprising a bore 
Regarding claim 28, Frohlich discloses the electric machine of claim 25, as stated above, wherein: 
the output shaft [2/4] is configured for operatively connection to a transmission [39] (fig. 12; ¶ 0050); 
the third heat sink part [10] has an inner diameter that is greater than an outer diameter of the output shaft [2/4] (fig. 10; the inner diameter of the central channel is greater than the outer diameter of the channels through either flange); and 
the output shaft [2/4] and the third heat sink part [10] form a gap [14/16] for feeding the cooling fluid to the transmission [39] in order to lubricate and/or cool the transmission [39] (fig. 12; ¶ 0038-0039; 0048-0050).
Regarding claim 29, Frohlich discloses a system for cooling an electric machine, comprising: 
a fluid sump [34] for storing a cooling fluid (fig. 12; ¶ 0049); 
the electric machine of claim 25, as stated above; and 
a fluid pump for delivering the cooling fluid in a fluid flow direction from the fluid sump [34] to the heat sink [1] in order to form a cooling circuit (fig. 12; ¶ 0049; the “coolant can be fed” from the sump to be re-cooled and recirculated, implying the presence of some form of pump to feed the coolant back to the electrical machine).
Regarding claim 30, Frohlich discloses the system (20) of claim 29, as stated above, further comprising a heat exchanger [35] for rejecting heat from the cooling fluid, . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 19, 21, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frohlich in view of Shiga et al. (US 5,698,914), hereinafter referred to as “Shiga”.
Regarding claim 19, Frohlich discloses the heat sink [1] of claim 16, as stated above, wherein: 

the first heat sink part [6] comprises one further groove [27/28] extending helically with respect to the central axis [L] of the hollow cylinder (fig. 4-5, 10; ¶ 0043-0044); and 
the second heat sink part [9] comprises one further fin [25] (fig. 10; ¶ 0040, 0045; a plurality of fins is disclosed which could be formed either integrally or separately).
Frohlich does not disclose the heat sink being formed by forging.
Shiga discloses forming motor components by forging (col. 9, lines 4-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the heat sink by forging, as forging is well-known to produce a stronger product than other processes such as casting.  Further, it has been held that since the heat sink is a finished product which can be made by any process, and the product itself is the same as or obvious over the product of the prior art.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 21, Frohlich discloses the heat sink [1] of claim 16, wherein the first heat sink part [6], the second heat sink part [9], and the third heat sink part [10] are connected to one another (fig. 10).
Frohlich does not disclose the heat sink parts connected with a press fit, friction welding, or a bonding.
Shiga discloses processes of press-fitting, welding, and bonding in connecting the parts of an electrical machine (col. 11, lines 40-50; col. 9, lines 4-8; col. 22, lines 34-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the heat sink by press-fitting, welding, or bonding as taught by Shiga, in order to provide strong connections between the components.  Further, it has been held that since the heat sink is a finished product which can be made by any process, and the product itself is the same as or obvious over the product of the prior art.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 27, Frohlich discloses the electric machine of claim 25, as stated above, wherein the heat sink [1] is rotationally fixed to the rotor [7] ().
Frohlich does not disclose the heat sink [1] being fixed with a press fit.
Shiga discloses process of press-fitting in connecting the parts of an electrical machine (col. 11, lines 40-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the heat sink by press-fitting as taught by Shiga, in order to provide strong connections between the components.  Further, it has been held that since the heat sink is a finished product which can be made by any process, and the product itself is the same as or obvious over the product of the prior art.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Fedoseyev et al. (US 2014/0368064 A1) discloses an electric machine having a hollow shaft with multiple pathways therein for passing a cooling fluid.
Veltri (US 2011/0298293 A1) discloses an electric machine comprising a shaft assembled via press-fitting.
Shimada (US 7,224,094 B2) discloses an electric machine comprising a heat sink part in the form of a hollow cylinder with a connecting section for accommodating an output shaft in a rotationally fixed manner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/Michael Andrews/
Primary Examiner, Art Unit 2834